Citation Nr: 0943903	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-17 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to April 
1970.  His awards and decorations included the Combat Action 
Ribbon and the Purple Heart.  He died in January 2006.  The 
Appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2006 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.


REMAND

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1). 

The Appellant contends that the Veteran's death was 
attributable to injuries which he sustained in service.  She 
argues that he had head injuries due to a shell fragment 
wound and being hurt during a fight which caused brain damage 
which contributed to his death.  It is also argued that a 
shell fragment wound contributed to kidney disease.

As noted, the Veteran died in January 2006.  He was 55 years 
of age.  The immediate cause of the Veteran's death is listed 
on his death certificate as multifactorial encephalopathy due 
to (or as a consequence of) hypertension, lacunar infarct 
brain.  

At the time of his death, the Veteran was service-connected 
for post-traumatic stress disorder (PTSD) that had been 
evaluated as 50 percent disabling; residuals of injury, left 
hand/wrist, with limitation of motion of thumb and retained 
foreign body, rated as 20 percent disabling; ES P.O. wound, 
abdomen, rated as 10 percent disabling; ES penetrating wound, 
left chest, anteriorly, rated as 10 percent disabling; 
malaria, rated as noncompensably disabling; and scars, shell 
fragment wound, left buttock and right lower back, rated as 
noncompensably disabling.

The evidence s of record includes the Veteran's service 
treatment records which include a hospital discharge summary 
dated in October 1969.  This shows that the Veteran sustained 
multiple fragment wounds on October 9, 1969.  He initially 
underwent an exploratory laparotomy and debridement of the 
wounds at the 3rd medical battalion.  He was then 
hospitalized at the Naval Hospital, USS Sanctuary AH-17 from 
October 10 to October 31, 1969.  A record dated October 31, 
1969 notes that he complained of pain and bleeding in the 
left ear.  

The service treatment records also reflect that in March 1970 
the Veteran was seen after being in a fight during which he 
was hit with a piece of wood.  He reportedly was hit on the 
side and also had a contusion on the forehead.  Another 
service record also dated in March 1970 reflects that the 
Veteran had been struck with a piece of wood in the lower 
left quadrant of his chest and back.  He complained of pain 
in the right forehead.  It was noted that the forehead was 
very tender upon palpation.

A VA Application for Outpatient Treatment dated in January 
1971 reflects that the Veteran reported that the disease or 
injury which he claimed to be service-connected and for which 
treatment was being requested was a head injury.  A VA 
outpatient treatment record dated in January 1971 reflects 
that the Veteran reported having headaches.  He reportedly 
could wake in the morning with a headache which would worsen.  
It was also stated that he had itching around an old shrapnel 
wound on the scalp in the occipital area.  The diagnoses were 
anxiety reaction and tension headaches.

A private treatment record dated in April 1976 reflects that 
the Veteran was hospitalized for epitaxis, severe headaches, 
hypertension and a delusional psychosis.  VA records dated in 
November 1978 reflect that studies revealed that the Veteran 
had right temporal encephalomalacia with right cerebral 
atrophy.  A VA record dated in January 1979 noted that an EEG 
reflected excess slowing in the right posterior area.   

A letter dated in February 1995 from Raoul S. Concepcion, 
M.D., contains an opinion which is to the effect that the 
Veteran had hypertrophy of the left kidney which was 
consistent with the gunshot injury he suffered in Vietnam.  A 
record dated in May 1996 from Nephrology Associates indicates 
that an arteriogram showed that the Veteran had a metal 
fragment just to the inside of his left kidney, though not 
actually within the kidney.  A VA genitourinary examination 
report dated in August 1998 contains a diagnosis of status 
post gunshot wound to the left back with possible injury to 
the spleen and left kidney.  More recent VA records, such as 
one dated in April 2003, indicate that the Veteran developed 
chronic renal failure.  

The final VA hospital record reflects that the Veteran was 
admitted with a new left side CVA in December 2005.  It was 
noted that in conjunction with limited reserve due to an old 
right cerebral CVA, he had declined.  The Veteran died on 
January [redacted], 2006.  

After reviewing all claims files, the Board finds that 
additional service treatment records may exist which have not 
been obtained.  As noted above, the service treatment records 
reflect in October 1969 he initially underwent an exploratory 
laparotomy and debridement of the wounds at the 3rd medical 
battalion.  He was then hospitalized at the Naval Hospital, 
USS Sanctuary AH-17 from October 10 to October 31, 1969.  
However, for those two hospitalizations lasting almost three 
weeks, only a single page discharge summary is contained in 
the Veteran's service treatment records folder.  The Board 
notes that service inpatient hospital records are sometimes 
stored separately from the rest of the Veteran's service 
treatment records.  A remand is required for the purpose of 
obtaining any such records which may exist.  

In addition, the claims files reflect that the Veteran 
reported having obtained disability benefits from the Social 
Security Administration.  These records should also be 
obtained.  Where VA has actual notice of the existence of 
records held by SSA which appear relevant to a pending claim, 
VA has a duty to assist by requesting those records from SSA.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  
This duty extends to obtaining a copy of the SSA decision 
awarding or denying benefits.  Id. at 371; Baker v. West, 
11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 
73-74 (1996).  While the decision by SSA on the claim for SSA 
benefits is not controlling with respect to VA's 
determination on a claim, see Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991), SSA's determination regarding the 
Veteran's unemployability and the reasons for that 
determination are pertinent for VA purposes.  See Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992).

The duty to assist a claimant in obtaining records held by 
SSA is not limited to issues involving unemployability status 
or severity of service-connected disorders, but extends to 
claims for service connection.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Therefore, a remand is required to 
obtain the Veteran's Social Security Administration records.  

The Board notes that 38 C.F.R. § 3.159(c)(2) provides in 
pertinent part that VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to military records, including service treatment 
records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.

The duty to assist also requires that VA afford a Veteran a 
medical opinion when necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d).  The Board finds that, in 
light of the evidence of at least one head injury in service, 
post service evidence suggesting continuity of 
symptomatology, and the death certificate indicating that 
encephalopathy was a cause of death, the Board concludes that 
a medical opinion regarding a possible nexus between the 
death and service should be obtained.  

Finally, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, which includes a claim 
of service connection for the cause of the Veteran's death, 
the United States Court of Appeals for Veterans Claims 
(Court) has held section 5103(a) notice must be tailored to 
the claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
notice should include (1) a statement of the conditions, if 
any, for which a Veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id.  While the RO sent a notice it did not comply 
with the Court's holding in Hupp.  On remand, this must be 
accomplished.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the Appellant's 
claim.  The notice should include a 
statement of the conditions for which the 
Veteran was service-connected at the time 
of his death and an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service connected.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the Appellant and which portion, if 
any, VA will attempt to obtain on her 
behalf.  

2.  Obtain from the Social Security 
Administration the records pertinent to 
the Veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  

3.  The RO should attempt to obtain the 
Veteran's reported hospitalization 
records from the National Personnel 
Records Center.  In particular, the RO 
should attempt to obtain the records from 
the reported treatment in October 1969 
when he initially underwent an 
exploratory laparotomy and debridement of 
the wounds at the 3rd medical battalion.  
Records should also be requested from 
when he was hospitalized at the Naval 
Hospital, USS Sanctuary AH-17 from 
October 10 to October 31, 1969.  The 
Board notes that service hospitalization 
records are sometimes stored separately 
from the Veteran's other service 
treatment records, and the request should 
specify a search for such separately 
stored records.  

The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  VA will end its efforts to 
obtain records from a Federal department 
or agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Cases in which VA may 
conclude that no further efforts are 
required include those in which the 
Federal department or agency advises VA 
that the requested records do not exist 
or the custodian does not have them.  
38 C.F.R. § 3.159.  

4.  Regardless of whether any additional 
service treatment records are obtained, 
the AMC/RO should arrange for the 
Appellant's records to be reviewed by a 
physician with expertise in head 
injuries.  The reviewer should be 
provided with the claims file, including 
any records obtained pursuant to the 
above development, and a copy of this 
remand.  The reviewer should render an 
opinion as to the likelihood that the 
Veteran's death was related to injuries 
sustained in service.  The physician 
should specifically address whether a 
head injury in service resulted in 
encephalopathy noted on the death 
certificate.  The examiner should also 
address the question of whether a wound 
in service caused kidney disease, and if 
so, whether such kidney disease 
contributed to death.

The reviewer should identify the 
information on which the opinion is 
based.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide a detailed 
explanation as to all medical conclusions 
rendered.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon by the reviewer. 

5.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action. Where the 
remand orders of the Board or the Court 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  Following completion of these 
actions, the RO should review the 
evidence and determine whether the claim 
may now be granted.  If the decision 
remains adverse to the Appellant, she and 
her representative should be provided 
with an appropriate Supplemental 
Statement of the Case and an opportunity 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


